Case: 4:16-cv-01346-JAR Doc. #: 136 Filed: 03/31/21 Page: 1 of 3 PageID #: 2794




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

VALESKA SCHULTZ, et al.,                         )
                                                 )
                 Plaintiffs,                     )
                                                 )
v.                                               )   Case No. 4:16-cv-1346-JAR
                                                 )
EDWARD D. JONES & CO., L.P., et al.,             )
                                                 )
                 Defendants.                     )

                                 MEMORANDUM AND ORDER

          This matter is before the Court on Objector Shiyang Huang’s pro se Motion to Enforce

Settlement, Compel Accounting, Order Payment of Lost Interest of the Class, and Equitable

Reduction of Class Counsel Fee. (Doc. No. 131). Huang argues that Class Counsel breached its

fiduciary duty to the Class by failing to distribute the settlement funds for over one year and to

reimburse lost interest to the “$10 de minimis” class members. Huang also asks the Court to

reduce Class Counsel’s fee by the amount of interest earned on the class fund, i.e., $13,677, “to

increase the de minimis distribution of class fund for its failure to distribute one year ago.” The

motion is fully briefed and ready for disposition. For the following reasons, the motion will be

denied.

          On April 22, 2019, this Court approved the settlement between the Class and Defendants.

(Doc. No. 112). Of a class of 74,121 individuals, three filed objections (Doc. Nos. 98, 103, 104),

which the Court overruled. Following final approval, Huang alone appealed to the Eighth Circuit

Court of Appeals, thereby delaying the Effective Date of Settlement under the terms of the

Court-approved Settlement Agreement. See Doc. No. 93-1 at ¶ 1.14 (The “Effective Date” is

delayed by an appeal until “all appeals, including petitions for review, rehearing, or certiorari,
Case: 4:16-cv-01346-JAR Doc. #: 136 Filed: 03/31/21 Page: 2 of 3 PageID #: 2795




and any proceedings resulting therefore, have been finally disposed of...”). On January 30, 2020,

the Eighth Circuit denied Huang’s appeal. Huang then petitioned the United States Supreme

Court for a writ of certiorari, which was denied on October 5, 2020. As a result, distributions to

the Class were on hold until the Effective Date of the Settlement 25 days later, on October 31,

2020. Sup. Ct. R. 44.

       Plaintiffs state that since that date, Class Counsel, Defendants, the Settlement

Administrator, and Defendants’ recordkeepers have had to update class member information;

calculate the Distributable Settlement Amount to account for administrative costs and interest

earned on the Settlement Fund; allocate to each Class Member a share of the Distributable

Settlement Amount; and revise and re-allocate those amounts to progressively increase all Class

Members to at least a $10 distribution. Under the terms of the Settlement Agreement, interest

earned on the Settlement Fund is added to the total amount distributable to all Class Members

before calculating the minimum $10 distributions. (Doc. No. 93-1 at 53, Plan of Allocation ¶¶ 2–

4). Thus, Huang is not entitled to any additional interest on the $10 minimum distribution.

       On March 30, 2021, Plaintiffs filed a declaration from Derek Smith, Director at KCC

Class Action Services, LLC, confirming that the Settlement Administrator has now completed

distributions to the Class Members. (Doc. Nos. 135, 135-1). Nothing in the record before the

Court suggests that the conduct of Class Counsel was not in the best interest of the Class. While

it was certainly his right to appeal, Huang cannot complain of delay in distributing settlement

funds when that delay was the result of his appeal.

       Accordingly,
Case: 4:16-cv-01346-JAR Doc. #: 136 Filed: 03/31/21 Page: 3 of 3 PageID #: 2796




      IT IS HEREBY ORDERED that Objector Shiyang Huang’s pro se Motion to Enforce

Settlement, Compel Accounting, Order Payment of Lost Interest of the Class, and Equitable

Reduction of Class Counsel Fee [131] is DENIED.



      Dated this 31st day of March, 2021.




                                            ________________________________
                                            JOHN A. ROSS
                                            UNITED STATES DISTRICT JUDGE
